The court finds the defendant, Bertha Belle Bolasny, guilty as charged in the information. And the said defendant being now before the court for sentence and having nothing further to say, it is ordered and adjudged that said defendant pay to the clerk of this court the costs of this action.
It is further ordered and adjudged that the said Bertha Belle Bolasny be forever barred from admission to the bar of Ohio.
It is therefore ordered that the marshal of this *Page 592 
court be charged with the custody of said defendant and that upon failure by her to pay said costs, that said marshal shall deliver said defendant in person to the custody of the sheriff of said Franklin county, at the county jail, for service of said costs.
Finding of guilty.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur.